Notice of Pre-AIA  or AIA  Status
Claims 1-16 remain for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues:
Beginning with paragraph [0098], the Office points to disclosure of “the order submitting user [is] notified.” While paragraph [0098] teaches a notification, the paragraph does not teach a notification “to a notification address which is provided as metadata within an unlocking script of an input of a transaction (Txi) on a blockchain,” as recited by claim 1. On the contrary, Zinder teaches that a processor may verify that the source participant of a transaction does hold an appropriate quantity of the asset to complete the transaction. This step is accomplished by the processor accessing a ledger storage. In some examples, if the processor determines that the source participant does not own a sufficient quantity of the asset then the transaction will be aborted and the order user will be notified. Zinder does not provide any teaching or details as to how the order user is notified, or where the user’s contact details are stored within the system (e.g. see Fig. 3A of Zinder).
Paragraphs [0067] and [0127] of Zinder do not make up for the failure of paragraph [0098] to disclose a notification address which is provided as metadata within an unlocking script of an input of a transaction on a blockchain, as recited by claim 1. Instead, [0067] merely states that the output of an issuance transaction may contain an asset identifier, an amount of the asset, a participant identifier (e.g. blockchain address) and in certain examples a script address may also be provided (e.g. that specifies a hash of an unlocking script). This does not disclose, explicitly or inherently, that a notification address is provided as metadata within an unlocking script of an input of a transaction on a blockchain. In addition, [0127] simply lists information regarding the transaction that may form part of the blockchain - i.e. the names and addresses of the buyer and seller, asset information, date of execution, data or hashes of signatures etc. There is no mention in this passage that a notification address may be “provided as metadata within an unlocking script of an input of a transaction on a blockchain".
	Examiner disagrees, noting that upon further search and consideration an unlocking script as used in the Bitcoin system (Bitcoin being the preferred embodiment of the blockchain used in Zinder’s invention) would in fact inherently include an identifier pertaining to the party who initiated the transaction.  For evidence, see the enclosed “Bitcoin Stack Exchange” reference, particularly the second response on page 3 which inter alia an identifier (paragraph 0062) and that such information is considered by Zinder to be metadata (paragraph 0127), thus it follows that the notification explicitly sent by Zinder at paragraph 0098 would notify the entity identified by said information.
	Additionally regarding claim 1, Applicant further argues:
A technical problem addressed by the present invention as claimed is how to send a notification to a recipient over a blockchain without divulging additional information about the recipient of the notification in a sequence of blockchain transactions. Thus, privacy and anonymity of the recipient is maintained and the recipient is not associated with any particular asset, location or other identifying factor (see e.g. p. 11, ln 8-9 and 16-19, p. 16, ln 29-p. 17, ln 8, and p. 17, ln 27-32, of the application as originally filed).
It is submitted that Zinder, in fact, teaches away from this solution of the present invention, as Zinder teaches including a significant amount of personal information of the buyer and seller in the transaction stored on the blockchain. Under also only mentions sending a notification to the buyer if the transaction is aborted. There is no teaching or disclosure that would allow an anonymous recipient to be notified, let alone in the specific manner specified in claim 1 of the present application.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., that the claimed invention satisfies some privacy and/or anonymity requirements) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 merely and exclusively recites sending a notification to an address identified by metadata provided to an unlocking script, with no consideration to any privacy requirements being recited or required by the claims.
	Applicant’s arguments regarding claim 2 is rebutted for substantially similar reasons as discussed in claim 1, as the features of these claims are inherent features to the unlocking script employed by Zinder at paragraph 0067, and as evidenced by the Bitcoin Stack Exchange reference.
	Regarding claim 4, Applicant further argues:
As another example, claim 4 recites that the electronic notification comprises “an incomplete or complete blockchain transaction.” As discussed above, paragraph [0098] (cited by the Office as disclosing such subject matter) merely discloses a notification to a submitting user, but provides no disclosure as to the form of the notification.
	Examiner disagrees, as the full sentence from paragraph 0098 cited specifically states in full, “In certain examples, if the processor determines that the source participant does not own sufficient quantity the transaction will be aborted and the order submitting user notified.”.  In other words, the notification is sent specifically to indicate that the requested transaction that the transaction did not go through; ergo, it is a notification of an “incomplete” blockchain transaction under the broadest reasonable interpretation of the claim term in view of the instant specification, and thus reads on the claim.
Applicant’s arguments regarding claims 7-11 are rebutted for substantially similar reasons as discussed in claim 1, as the features of these claims are inherent features to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 & 17 of copending Application No. 16/344,246 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the former claim(s) fully encompasses that of the latter.  To illustrate (emphasis Examiner’s):
Instant Application
Co-pending application 16/344,246

1. A method of controlling a transfer via a blockchain, the method comprising the steps: identifying at least one transaction (Tx) on a blockchain which comprises: an unspent transaction output (UTXO) relating to a tokenised asset associated with an asset controller; and an input which spends an output from a previous transaction that is locked by a redeem script hash; and for each identified transaction (Tx), generating an incomplete blockchain transaction comprising: a first output comprising a copy of the redeem script hash; and a second output which is modifiable such that only the asset controller is able to specify a recipient for the second output. 
1. An electronic communication or notification method, the method comprising the steps of: 

sending an electronic notification to a notification address which is provided as metadata within an unlocking script of an input of a transaction (Tx1) on a blockchain. 


sending a signal and/or an electronic notification to a notification address which is provided as metadata within an unlocking script of an input of a transaction (Tx1) on a blockchain.
information relating to an incomplete or complete blockchain transaction.
17. The method of claim 16 wherein: the signal or notification provides a prompt, trigger or alert to a recipient relating to the incomplete blockchain transaction. 


	As can be seen, even though dependent claims 16 & 17 of the ‘246 application inherit additional limitations from their parent claim 1, nevertheless the actual limitations specific to those claims are sufficiently similar to those of claims 1 & 4 of the instant application such that the instant claims constitute a broader and non-patentably-distinct variation of the invention of claims 16 & 17 of the ‘246 application.  Consequently, anything that would infringe claims 16 and/or 17 of the ‘246 application would also necessarily infringe claims 1 and/or 4 of the instant application, resulting in two patents on the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zinder (U.S. Patent Publication 2017/0005804).

Regarding claims 1 and 15:
Zinder discloses an electronic communication or notification method and corresponding system, the method comprising the steps of: sending an electronic notification to a notification address which is provided as metadata within an unlocking script of an input of a transaction (Tx1) on a blockchain (paragraph 0098: “…and the order submitting user [is] notified…”; metadata within an unlocking script at paragraph 0067; see also paragraph 0127 regarding user identifiers constituting metadata). 

Regarding claim 2:	Zinder further discloses wherein the unlocking script is arranged and/or provided in order to spend an output from a further transaction (Tx2) on the blockchain (paragraph 0068). 

Regarding claim 3:	Zinder further discloses wherein the input of the transaction (Tx1) and/or an output of a further transaction (Tx2) is associated with a tokenised asset represented on, or referenced via, the blockchain (tokenized assets at paragraphs 0072 & 0124). 

Regarding claim 4:	Zinder further discloses wherein: the electronic notification comprises: an 

Regarding claim 5:	Zinder further discloses wherein: the notification address is associated with an asset or resource represented on the blockchain, or a controller of an asset or resource represented on the blockchain (paragraph 0127). 

Regarding claim 6:	Zinder further discloses the step of: traversing the blockchain to identify the transaction (Tx1) or further transaction (Tx2) (paragraph 0056). 

Regarding claim 7:	Zinder further discloses the step of: submitting a transaction to a blockchain, wherein the transaction (Tx1) comprises an unspent output (UTXO) which includes a redeem script that requires the provision of a notification address within the metadata of an unlocking script in order to spend an output (UTXO); wherein: the unspent output (UTXO) transfers ownership or control of, or otherwise relates to, a tokenised asset represented on, or referenced via, the blockchain (paragraphs 0062-0063). 

1) (paragraph 0127). 

Regarding claim 9:	Zinder further discloses the step of: using a redeem script to ensure that a notification address has been provided in the unlocking script (the programmatic script that executes to validate and complete the transaction at paragraphs 0133-0138). 

Regarding claim 10:
Zinder further discloses wherein the redeem script comprises: a value indicating how many notification addresses must be supplied by the unlocking script (paragraph 0140). 

Regarding claim 11:	Zinder further discloses wherein a plurality of notification addresses is provided within the unlocking script (paragraphs 0107-0108). 

Regarding claim 12:	Zinder further discloses wherein: the notification address is a network address, a cryptographic key, a uniform resource locator (URI), email address or any other address or identifier which can be represented in the metadata of a script and used as a destination for an electronic communication (e.g. paragraphs 0054 & 0065-0068). 

Regarding claim 13:	Zinder further discloses wherein: at least one step of any preceding is performed by an automated computing resource or agent (paragraph 0122). 

Regarding claim 14:	Zinder further discloses and comprising the steps: detecting a designated or predetermined event (i.e. responding to an asset transfer request: paragraphs 0095-0098); and sending the electronic notification in response to detection of the predetermined event (Ibid). 

Regarding claim 16:
Zinder further discloses wherein the system comprises: a blockchain (e.g. Abstract); and at least one autonomous computing agent arranged and configured to: traverse the blockchain (paragraph 0131); and/or generate and or send the electronic notification (Ibid). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        6/1/2021

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435